DETAILED ACTION 
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Amendment/RCE filed on July 27, 2022 and entered with an RCE. 
Claims 21, 27, 28, 34, 35 and 40 have been amended. Currently, claims 21-40 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.  
Response to Arguments

4.	Applicant’s arguments directed to double patenting rejection have been fully considered, but they are not persuasive. Double patenting rejection do not held until allowable subject matter is indicated and it is not a bona fide attempt to advance prosecution (see MPEP 804[R-5]). The amended claims are not effective to overcome the double patenting rejection. Applicant’s is reminded that terminal disclaimer is sufficient to overcome the non-statutory obviousness double patenting rejection. As such, the double patenting rejection is hereby sustained.  
5.	Applicant’s remarks and arguments presented on 06/27/22 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Objection
6.	Claim 29 depend on claim 35. The claim 29 should depend on claim 28, as both of they are method claims. Examiner will read claim 29 depend on claim 28.
Appropriate correction is required. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Patent 9,569,513 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
Instant Application of 16/684901 contain(s) every element of claims of the US patent 9,569,513 B1 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 21-40) contains same or similar limitations as US 9,569,513 B1 A1 (i.e. claims 1-20). Claims of the instant application 16/684901, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
Claim 21-40, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Patent 10,482,102 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
Instant Application of 16/684901 contain(s) every element of claims of the US patent 10,482,102 B2 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 21-40) contains same or similar limitations as US 10,482,102 B1 B2 (i.e. claims 1-20). Claims of the instant application 16/684901, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections- 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                      
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
10.	Claims 21-26, 28-33 and 35-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Merriman et al., (US 2012/0166390 A1), hereinafter Merriman in view of Wong et al. (US 2006/0149799 A1), hereinafter Wong.     
	As for claim 21, Merriman teaches a system, comprising: a plurality of storage nodes of a distributed database, respectively comprising at least one processor and a memory, wherein the storage nodes are configured to respectively store a plurality of replicas of a data, wherein the plurality of replicas forms a replica group that includes an elected master replica that waits for write acknowledgements from one or more non-master replicas of the replica group before indicating write completion (see [0005], [0006], distributed database approaches with plurality of nodes, [0034], replicas associated with the nodes, [0010], in a nodes or primary node or master replica data write operation performed a replication prior to acknowledging write request);
wherein, after a network partition that causes at least one of the one or more non-master replicas of the replica group to be in a ….state in which the at least one non-master is configured to perform reads request of stored replicas of the data, wherein the read request…..require coordinating with the master replica, the at least one non-master replica is configured to: receive a request to read the data, wherein the read request…require coordinating with the master replica; and respond to the request to read the data, comprising executing the read…..coordinating with the master replica (see [0010], require that a majority of nodes responsible for the written data have performed a replication of the operation prior to acknowledging the write request, [0034], primary or master node responsibility transition between nodes within the replica set, [0042], additional node beyond primary and secondary employed within any cluster of nodes and can be configured with or without such local databases, [0064], data replicated to a DSG is replicated into a plurality of DS’s in which other nodes, [0100]);
Merriam teaches the claimed invention including the limitations of non-master replicas of the replica group, wherein the read request require coordinating with the master replica or the read request coordinating with master replica ([0006], [0034]-[0035]), but does not explicitly teach the limitations of “a master-less state or read request do not require coordinating with master replica, read requests does not require coordinating with the master replica or the read request without coordinating with the master replica”. Although, Merriam teaches on [0051], any latency can be used which does not affect the replication process. However, in the same field of endeavor, Wong teaches the claim recited limitations of ““a master-less state or read request do not require coordinating with master replica, read requests does not require coordinating with the master replica or the read request without coordinating with the master replica” ([0010], e.g. suspending to master group, [0043], all the database objects in the replicas of the master group or that include only materialized views, [0048], propagating changes to replicas of a master group is called synchronization. However, the process does not promise perfect duplicates at all sites at any particular time, [0083], [0108]).
Merriam and Wong both references teach features that are directed to analogous art and they are from the same field of endeavor, such as replication with distributed database systems or data object replication in distributed databases, database operations with replica set on master nodes or databases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s teaching to Merriman’s system to perform operations that involve data in the particular group of database objects continue to be processed during the particular time period. Thus, achieve request and transfer data to particular group, replication system do not have to wait particular period of time. Request and transfer data to particular group, replication on several nodes reduce network latency and reduce network traffic for other users of the network (see Wong, [0013]).
As for claim 28, 
		The limitations therein have substantially the same scope as claim 21 because claim 28 is a method claim for implementing the steps as recited in claim 21. Therefore, claim 28 is rejected for at least the same reasons as claim 21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s teaching to Merriman’s system to perform operations that involve data in the particular group of database objects continue to be processed during the particular time period. Thus, achieve request and transfer data to particular group, replication system do not have to wait particular period of time. Request and transfer data to particular group, replication on several nodes reduce network latency and reduce network traffic for other users of the network (see Wong, [0013]).
As for claim 35, 
		The limitations therein have substantially the same scope as claim 21 because claim 35 is a non-transitory computer-readable storage media claim for implementing the steps as recited in claim 21. Therefore, claim 35 is rejected for at least the same reasons as claim 21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s teaching to Merriman’s system to perform operations that involve data in the particular group of database objects continue to be processed during the particular time period. Thus, achieve request and transfer data to particular group, replication system do not have to wait particular period of time. Request and transfer data to particular group, replication on several nodes reduce network latency and reduce network traffic for other users of the network (see Wong, [0013]).
As to claim 22, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Merriam and Wong teach:
wherein the at least one non-master node is selected to perform the request to read the data based, at least in part, on a location of the at least one non-master node (see Merriman, [0013]).
As to claim 23, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Merriam and Wong teach:
wherein the plurality of storage nodes are further configured to elect one of the plurality of replicas as a new master replica; and wherein the new master replica is configured to perform a request to access the data (see Merriman, [0006]-[0007]).
As to claim 24, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Merriam and Wong teach:
wherein the election of the new master replica is triggered in response to the receipt of the request to access the data (see Merriman, [0006]-[0007]).
As to claim 25, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Merriam and Wong teach:
wherein the request to access the data is a write request or a consistent-read request to the data (see Merriman, [0005]-[0010]).
As to claim 26, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Merriam and Wong teach:
further comprising: a request router for the distributed database, comprising another processor and another memory, configured to send the request to read the data to the non-master replica, wherein the request to read the data is received from a client of the distributed database at the request router (see Merriman, [0005]-[0105]).
Claims 29-33 correspond in scope to claims 22-26 and are similarly rejected.
Claims 36-39 correspond in scope to claims 22-26 and are similarly rejected.

Allowable Subject Matter
11.	Claim 27 is objected to as being dependent upon rejected base claim 21, but would be allowable if rewritten in independent form including all of the limitations of the base claim. Claim 34 is objected to as being dependent upon rejected base claim 28, but would be allowable if rewritten in independent form including all of the limitations of the base claim. Claim 40 is objected to as being dependent upon rejected base claim 35, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The claims as indicated would be allowable only if there are no double patenting or 25 rejection exist to the claims.
Prior Arts
12. 	US 2011/0125704 A1 teaches each server node includes a master unit that provides the needed functionality, only one master unit is active in the system landscape, all inactive master units forward requests to the active master unit. The server node where the master unit is located differ from the master host for an index. The master host performs read and write operations on given data ([0023]).
	US 2003/0037283 A1 teaches a back-up server enters an election process by first initiating the election periodic timer. The back-up server may then wait (or enter a sleep mode) until the time, specified by the election periodic timer, has elapsed and then declares itself as the new master. This wait time represents an election delay time. The length of the election delay time set up in each election periodic timer may be adjusted accordingly for the corresponding back-up server ([0044]).
	US 2003/0037283 A1 teaches current state of the art manage the amount of time require to perform a checkpoint operation by partitioning a computer cluster into multiple checkpoint areas. Each checkpoint area includes a master node a one or more slave nodes. The failure of a master node in any of the partitions causes the checkpoint/restart to fail (see [0187]).
	Ousterhout et al., “The RamCloud Storage System”: ACM 2015; RAMCloud provides durability and availability using a primary-backup approach to replication. Keeps a single copy of each object in DRAM, with multiple backup copies on secondary storage. 
Additional Prior arts: US 8843441, US 8,719225, US 7783786, US 2010/0185719, US 2012/0166390, US 2012/0166390, US 2003/0037283, US 8,627135, US 5,434994, US 2002/0194015, US 2007/0083528, US 6,178441, US 2006/0155789, US 2012/0254412 each of the references read the claim recited limitations. These references are state of the art at the time of the claimed invention.
Conclusion
13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154
8/26/22